Dissenting Opinion by
Judge Blatt:
I regret that I must dissent.
The evidence in the record supports the Board’s finding that the claimant was aware of the employer’s rules as to parking violations and, as a part of his job, was or should have been aware of the location of the fire lane and fire hydrant involved in the fourth violation which resulted in his dismissal. I believe that such conduct rises to the level of willful misconduct, and that an employee who attempts to justify such misconduct by a showing of good cause bears the burden of proving such good cause, Lake v. Unemployment Compensation Board of Review, 48 Pa. Common*392wealth. Ct. 138, 409 A.2d 126 (1979), yet here the Board specifically found that the claimant’s health condition was “insufficient to justify that conduct.”
I agree with the determination made by the Board and, therefore, would conclude that the claimant has not met his burden of proving good cause.